          Case 19-11973-MFW           Doc 197     Filed 10/03/19      Page 1 of 8




                      UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 11

SUGARFINA INC.,                                      Case No. 19-1 1973(MFW)

                                                     (Jointly Administered)
                Debtor.


SUGARFINA,INC.,

                Plaintiff,

         vs.
                                                     Adv. Pro. No. 19-50364(MFW)

GLJ,INC. and MJC CONFECTIONS LLC,

                Defendants.

                              AFFIDAVIT OF SERVICE RE:

Docket           NOTICE OF AMENDED AGENDA OF MATTERS SCHEDULED
No. 183          FOR HEARING ON OCTOBER 3,2019 AT 12:00 P.M.(ET)
                 [Re: DocketNos. 4, 21,62 and ISO]

         I, James H. Myers, state as follows:

         1.     I am over eighteen years of age and I believe the statements contained

herein are true based on my personal knowledge. My business address is do BMC

Group, Inc., 3732 West 120^*^ Street, HaAVthome, California 90250.

         2.     On October 2, 2019 at the direction of Morris James LLP, proposed

Counsel for the Debtors and Debtors In Possession, the above referenced document was

served on the parties listed in Exhibit A via the modes of service indicated thereon:

///




                                                                                         page I of8
         Case 19-11973-MFW           Doc 197      Filed 10/03/19      Page 2 of 8




Exhibit A       Address List regarding Docket No. 183
                   • Those parties who have requested special notice and the Core
                      Group are referenced in Service Lists 70640, 70641 and 70642
                   •    The Affected Parties are referenced in Service Lists 70643 and
                        70644


       I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct.

       Executed on the            of October 2019 at Hawthorne, California.




                                                     James H. Myers




                                                                                               page 2 of8
Case 19-11973-MFW   Doc 197   Filed 10/03/19   Page 3 of 8




                    EXHIBIT A



                                                             page 3of8
                               Case 19-11973-MFW          Doc 197       Filed 10/03/19        Page 4 of 8


Sugarfina
Total number of parties: 144



Exhibit A - Sugarfina
Svc Lst Name and Address of Served Party                                                                 Mode of Service

 70642 AGMAN INVESTMENTS LLC. HOWARD SCOTT SILVERMAN,10 E. OHIO ST... 2ND FLOOR. CHICAGO, IL.            US Mall(1st Class)
         60611

 70641   AMAC,STEVEN CATECHI. 888-852-7158                                                               Fax

 70642   AMAC. STEVEN CATECHI, P.O. BOX 750249,PETALUMA, CA.94975-0249                                   US Mail(1st Class)

 70644   BALLARD SPAHR LLP. LESLIE C. HEILMAN, ESQUIRE.919 N. MARKET STREET. 11TH FLOOR,                 US Mail(1st Class)
         WILMINGTON, DE, 19801-3034

 70644   BALLARD SPAHR LLP, BRIAN D. HUBEN; DUSTIN P. BRANCH,2029 CENTURY PARK EAST,SUITE 800, LOS       US Mail(1st Class)
         ANGELES, CA.90067-2909

 70643 BALLARD SPAHR LLP. BRIAN D. HUBEN,HUBENB@BALLARDSPAHR.COM                                         E-mail

 70640   BALLARD SPAHR LLP, BRIAN D. HUBEN; DUSTIN P. BRANCH,(RE: AR RETAIL. FORBES & MACERICH CO        E-mail
         LLC). BRANCHD@BALLARDSPAHR.COM
 70640 BALLARD SPAHR LLP, BRIAN D. HUBEN; DUSTIN P. BRANCH,(RE: AR RETAIL. FORBES & MACERICH CO          E-mail
       LLC). HUBENB@BALLARDSPAHR.COM
 70641   BALLARD SPAHR LLP, BRIAN D. HUBEN; DUSTIN P. BRANCH,(RE: AR RETAIL. FORBES & MACERICH CO        Fax
         LLC).(424)204-4350
         fax failed

 70643 BALLARD SPAHR LLP, DUSTIN P. BRANCH,BRANCHD@BALLARDSPAHR.COM                                      E-mail

 70640 BALLARD SPAHR LLP, LESLIE C. HEILMAN. ESQUIRE,(RE: FEDERAL REALTY INVESTMENT TRUST).              E-mail
       HEILMANL@BALLARDSPAHR.COM
 70640 BALLARD SPAHR LLP, LESLIE C. HEILMAN. ESQUIRE,(RE: AR RETAIL, FORBES & MACERICH CO LLC),          E-mail
       HEILMANL@BALLARDSPAHR.COM
 70641   BALLARD SPAHR LLP. LESLIE C. HEILMAN. ESQUIRE.(RE: FEDERAL REALTY INVESTMENT TRUST).(302)       Fax
         252-4466
         fax failed

 70641   BALLARD SPAHR LLP, LESLIE C. HEILMAN. ESQUIRE,(RE: AR RETAIL, FORBES & MACERICH CO LLC),        Fax
         (302)252-4466
         fax failed

 70643 BALLARD SPAHR LLP. LESLIE C. HEILMAN, ESQUIRE, HEILMANL@BALLARDSPAHR.COM                          E-mail

 70640 BARCLAY DAMON LLP, NICLAS A. FERLAND; ILAN MARKUS,(RE: WESTFIELD. LLC).                           E-mail
       NFERLAND@BARCLAYDAMON.COM
 70640   BARCLAY DAMON LLP, NICLAS A. FERLAND; ILAN MARKUS,(RE: WESTFIELD, LLC).                         E-mail
         IMARKUS@BARCLAYDAMON.COM
 70641   BARCLAY DAMON LLP. NICLAS A. FERLAND; ILAN MARKUS.(RE: WESTFIELD. LLC),(203)654-6274            Fax
         fax failed

 70644   BAYARD. P.A., JUSTIN R. ALBERTO, ERIN R. FAY. DANIEL N. BROGAN,600 N. KING STREET. SUITE 400,   US Mall(1st Class)
         WILMINGTON, DE, 19801

 70643 BAYARD. P.A.. DANIEL N. BROGAN, DBROGAN@BAYARDLAW.COM                                             E-mail

 70643 BAYARD,P.A., ERIN R. FAY. EFAY@BAYARDLAW.COM                                                      E-mail

 70643 BAYARD. P.A., JUSTIN R. ALBERTO. JALBERTO@BAYARDLAW.COM                                           E-mail

 70640   BAYARD,P.A., JUSTIN R. ALBERTO;ER FAY;DN BROGAN.(RE: OFFICIAL CMMTTEE OF UNSECURED CRD),        E-mail
         DBROGAN@BAYARDLAW.COM
 70640   BAYARD. P.A.. JUSTIN R. ALBERTO;ER FAY;DN BROGAN,(RE: OFFICIAL CMMTTEE OF UNSECURED CRD),       E-mail
         EFAY@BAYARDLAW.COM
 70640 BAYARD. P.A., JUSTIN R. ALBERTO;ER FAY;DN BROGAN,(RE: OFFICIAL CMMTTEE OF UNSECURED CRD).         E-mail
       JALBERTO@BAYARDLAW.COM
 70640 BROOKFIELD PROPERTY REIT. INC. KRISTEN N. PATE, BK@BROOKFIELDPROPERTIESRETAIL.COM                 E-mail




 Sugarfina



                                                                                                                              page 4 of8
                          Case 19-11973-MFW              Doc 197         Filed 10/03/19    Page 5 of 8
Exhibit A - Sugarfina
Svc Lst Name and Address of Served Party                                                             Mode of Service

 70641   BROOKFIELD PROPERTY REIT, INC, KRISTEN N. PATE.(312)442-6374                                Fax

70640 CHIPMAN BROWN CICERO & COLE, LLP, WILLIAM E CHIPMAN JRiMARK D OLIVERE,(RE: GOLDMAN             E-tnall
      SACHS SPECIALTY LENDING GRP), CHIPMAN@CHiPMANBROWN.COM
70640 CHIPMAN BROWN CICERO & COLE. LLP, WILLIAM E CHIPMAN JR:MARK D OLIVERE,(RE: GOLDMAN             E-mail
      SACHS SPECIALTY LENDING GRP), OLIVERE@CHIPMANBROWN.COM
 70641   CHIPMAN BROWN CICERO & COLE, LLP, WILLIAM E CHIPMAN JR:MARK D OLIVERE,(RE: GOLDMAN          Fax
         SACHS SPECIALTY LENDING GRP),(302)295-0199
         fax failed

 70641   CHRISTIAN WEIHPRECHT,EFRUTTI,847-813-5251                                                   Fax
70842 CHRISTIAN WEIHPRECHT,EFRUTTI,733 LEE STREET, SUITE 206, DES PLAINES, IL, 60016                 US Mall (1st Class)
70642    DELAWARE STATE TREASURY,820 SILVER LAKE BOULEVARD,, SUITE 100, DOVER, DE, 19904             US Mall (1st Class)
70644    DUANE MORRIS LLP, JARRET P. HITCHINGS,222 DELAWARE AVENUE,SUITE 1600, WILMINGTON. DE,       US Mall (1st Class)
         19801-1659

70640 DUANE MORRIS LLP, JARRET P. HITCHINGS,(RE: DOMAIN NORTHSIDE RETAIL PROP OWNER),                E-mall
         JPHITCHINGS@DUANEMORRIS.COM
70641    DUANE MORRIS LLP, JARRET P. HITCHINGS,(RE: DOMAIN NORTHSIDE RETAIL PROP OWNER),(302)657- Fax
         4901

70643 DUANE MORRIS LLP. JARRET P. HITCHINGS,JPHITCHINGS@DUANEMORRIS.COM                              E-mall
70642 EVERPLUS F&B FUND, LLC, XUESONG "JOE" YU,610 NEWPORT CENTER DR., SUITE 1260, NEWPORT           US Mali(lst Class)
         BEACH,CA,92660

70642 FEDEX CORPORATE SERVICES, INC., MICHAEL SIEDBAND,3680 HACKS CROSS ROAD,BUILDING B,3RD          US Mall(1st Class)
         FLOOR, MEMPHIS,TN,38125

70643 GLJ INC,SCOTT@HAMPTONPOPCORN.COM                                                               E-mail
70644    GLJ INC,999 SOUTH OYSTER BAY RD, BETHPAGE, NY, 11714                                        US Mall (1st Class)
70644 GLJ, INC. MJC CONFECTIONS LLC,(RE: GLJ INC), ATTN: CRAIG FRAUM,999 SOUTH OYSTER BAY ROAD,      US Mall (1st Class)
         BUILDING 500, BETHPAGE. NY, 11714

70640 GREENBERG TRAURIG, LLP, DENNIS A. MELORO,(RE: RCPI LANDMARK PROPERTIES, LLC).                  E-mall
         MELOROD@GTLAW.COM
70641    GREENBERG TRAURIG, LLP, DENNIS A. MELORO,(RE: RCPI LANDMARK PROPERTIES, LLC), 302-661-7360 Fax
70640 GREENBERG TRAURIG, LLP, HEATH B. KUSHNICK,(RE: RCPI LANDMARK PROPERTIES, LLC),                 E-mall
      KUSHNICKH@GTLAW.COM
70641    GREENBERG TRAURIG, LLP, HEATH B. KUSHNICK,(RE: RCPI LANDMARK PROPERTIES. LLC), 212-801-6400 Fax
70640 ICE MILLER LLP,JASON M. TORF,(RE: MATTEL, INC.), JASON.TORF@ICEMILLER.COM                      Ewnall
70641    ICE MILLER LLP,JASON M. TORF,(RE: MATTEL, INC.),(312)726-6244                               Fax
         fax failed

70640 ICE MILLER LLP,JOHN C. CANNIZZARO,(RE: MATTEL, INC.), JOHN.CANNIZZARO@ICEMILLER.COM            E-mall
70641    ICE MILLER LLP, JOHN C. CANNIZZARO,(RE: MATTEL, INC.),(614)462-1070                         Fax
         fax failed

70642 INTERNAL REVENUE SERVICE.PO BOX 7346, PHILADELPHIA, PA, 19101-7346                             US Mall(1st Class)

70840 KELLEY DRYE & WARREN LLP, RL LEHANE;JD RAVIELE;MW REINING ESQ,(RE: LANDLORDS),                 E-mall
      MREINING@KELLEYDRYE.COM
70640 KELLEY DRYE & WARREN LLP, RL LEHANEiJD RAVIELE;MW REINING ESQ.(RE: LANDLORDS),                 E-mall
      KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM
70640 KELLEY DRYE & WARREN LLP, RL LEHANE:JD RAVIELE:MW REINING ESQ,(RE: LANDLORDS),                 E-mall
      RLEHANE@KELLEYDRYE.COM
70840 KELLEY DRYE & WARREN LLP, RL LEHANElJD RAVIELE;MW REINING ESQ,(RE: LANDLORDS),                 E-mall
         JRAVIELE@KELLEYDRYE.COM
70641    KELLEY DRYE & WARREN LLP, RL LEHANE:JD RAVIELE:MW REINING ESQ,(RE: LANDLORDS),212-808-      Fax
         7897

70640    KING & SPALDING LLP, W AUSTIN JOWERS; MICHAEL R HANDLER,(RE: GOLDMAN SACHS SPECIALTY        E-mall
         LENDING GRP), AJOWERS@KSLAW.COM



 Sugarfina



                                                                                                                           page 5 of8
                           Case 19-11973-MFW              Doc 197       Filed 10/03/19        Page 6 of 8
Exhibit A - Sugarfina
Svc Lst Name and Address of Served Party                                                                  Mode of Service
 70640   KING & SPALDING LLP, W AUSTIN JOWERS; MICHAEL R HANDLER.(RE: GOLDMAN SACHS SPECIALTY             E-mall
         LENDING GRP), MHANDLER@KSLAW.COM
 70642 KING & SPALDING LLP, W AUSTIN JOWERS; MICHAEL R HANDLER,(RE: GOLDMAN SACHS SPECIALTY               US Mail (lst Class)
       LENDING GRP), 1180 PEACHTREE STREET, NORTHEAST. SUITE 1600, ATLANTA, GA,30309
 70644   LANDIS RATH & COBB LLP, K. MUMFORD; M. PIERCE,919 MARKET ST., STE 1800, WILMINGTON. DE, 19801 US Mail {1st Class)
 70643 LANDIS RATH & COBB LLP, K. MUMFORD, MUMFORD@LRCLAW.COM                                             Email
 70643 LANDIS RATH & COBB LLP, M. PIERCE,PIERCE@LRCLAW.COM                                                Email
 70644   LAW OFFICE OF SUSAN E. KAUFMAN. LLC,SUSAN E. KAUFMAN. ESQUIRE,919 N. MARKET STREET,,             US Mall(1st Class)
         SUITE 460, WILMINGTON, DE, 19801

 70640 LAW OFFICE OF SUSAN E. KAUFMAN, LLC,SUSAN E. KAUFMAN,ESQUIRE.(RE: TAUBMAN LANDLORDS),              Email
         SKAUFMAN@SKAUFMANLAW.COM
 70640 LAW OFFICE OF SUSAN E. KAUFMAN, LLC,SUSAN E. KAUFMAN,ESQUIRE.(RE: WESTFIELD, LLC),                 Email
       SKAUFMAN@SKAUFMANLAW.COM
 70641   LAW OFFICE OF SUSAN E. KAUFMAN. LLC. SUSAN E. KAUFMAN. ESQUIRE.(RE:TAUBMAN LANDLORDS),           Fax
         (302)792-7420
 70641   LAW OFFICE OF SUSAN E. KAUFMAN, LLC,SUSAN E. KAUFMAN. ESQUIRE,(RE: WESTFIELD, LLC),(302)         Fax
         792-7420

 70643 LAW OFFICE OF SUSAN E. KAUFMAN. LLC. SUSAN E. KAUFMAN. ESQUIRE.                                    E-mail
       SKAUFMAN@SKAUFMANLAW.COM
 70644   LAW OFFICES OF KEVIN S. NEIMAN,PC, KEVIN S. NEIMAN.999 18TH STREET. SUITE 1230 S. DENVER, CO, US Mall(1st Class)
         80202

 70640 LAW OFFICES OF KEVIN S. NEIMAN,PC. KEVIN S. NEIMAN.(RE: DOMAIN NORTHSIDE RETAIL PROP               E-mail
       OWNER),KEVIN@KSNPC.COM
 70641   LAW OFFICES OF KEVIN S. NEIMAN,PC. KEVIN S. NEIMAN.(RE: DOMAIN NORTHSIDE RETAIL PROP             Fax
         OWNER),(877)611-6839
         fax failed

70643 LAW OFFICES OF KEVIN S. NEIMAN,PC. KEVIN S. NEIMAN. KEVIN@KSNPC.COM                                 E-mail
70640 LINEBARGER GOGGAN BLAIR&SAMPSON LLP,JOHN P DILLMAN,(RE: CYPRESS - FAIRBANKS ISD, ET AL.), Email
      HOUSTON_BANKRUPTCY@PUBLICANS.COM
70641    LINEBARGER GOGGAN BLAIR&SAMPSON LLP,JOHN P DILLMAN,(RE: CYPRESS - FAIRBANKS ISD. ET AL.), Fax
         (713)844-3503
70640 LINEBARGER,GOGGAN,BLAIR&SAMPSON LLP, ELIZABETH WELLER,(RE: DALLAS COUNTY),                          Email
      DALLAS.BANKRUPTCY@PUBLICANS.COM
 70641   LINEBARGER.GOGGAN.BLAIR&SAMPSON LLP, ELIZABETH WELLER.(RE: DALLAS COUNTY).(469)221-5003 Fax
 70640 LOEB & LOEB LLP. ATTN: LANCE JURICH, LJURICH@LOEB.COM                                              E-mail
70642    LOEB & LOEB LLP. ATTN: LANCE JURICH, 10100 SANTA MONICA BLVD.SUITE 2200, LOS ANGELES,CA,         US Mail(1st Class)
         90067

 70640 LOEB & LOEB,ATTN: VADIM J. RUBENSTEIN, VRUBINSTEIN@LOEB.COM                                        E-mail
70642    LOEB & LOEB,ATTN: VADIM J. RUBENSTEIN,345 PARK AVENUE, NEW YORK, NY, 10154                       US Mail (1st Class)

70641    MARICHCONFECTIONERYCOMPANY,JESSIE GUARDADO,831-634-4705                                          Fax

70642    MARICH CONFECTIONERY COMPANY. JESSIE GUARDADO,2101 BERT DRIVE. HOLLISTER. CA, 95023              US Mail(1st Class)

70640    MAYER BROWN LLP, BRIAN TRUST;JOAQUIN M. C DE BACA,(RE: CIBC LEASECO,LLC),                        Email
         BTRUST@MAYERBROWN.COM
70640    MAYER BROWN LLP. BRIAN TRUST;JOAQUIN M. C DE BACA,(RE: CIBC LEASECO, LLC),                       Email
         JCDEBACA@MAYERBROWN.COM
70641    MAYER BROWN LLP, BRIAN TRUST;JOAQUIN M. C DE BACA,(RE: CIBC LEASECO,LLC),(212) 262-1910          Fax
 70640 MCDONALD HOPKINS LLC, ATTN: MARC CARMEL,(RE: CANDY CUBE HOLDINGS, LLC),                            Email
       MCARMEL@MCDONALDHOPKINS.COM
70641    MCDONALD HOPKINS LLC, ATTN: MARC CARMEL.(RE: CANDY CUBE HOLDINGS, LLC),(312)280-8232             Fax
70642 MCDONALD HOPKINS LLC, ATTN: MARC CARMEL,(RE: CANDY CUBE HOLDINGS, LLC), 300 NORTH                   US Mall(1st Class)
         LASALLE STREET,SUITE 1400, CHICAGO, IL, 60654



 Sugarfina



                                                                                                                                page 6 of8
                          Case 19-11973-MFW             Doc 197       Filed 10/03/19        Page 7 of 8
Exhibit A - Sugarfina
Svc Lst Name and Address of Served Party                                                            Mode of Service

 70644   MIRICK.OCONNELL,DEMALLIE&LOUGEE LLP. CHRISTINE E. DEVINE, 100 FRONT STREET,WORCESTER.      US Mall(1st Class)
         MA,01608

 70644   MIRICK,OCONNELL.DEMALLIE&LOUGEE LLP, KATE P. FOLEY, 1800 WEST PARK DR., SUITE 400,         US Mall(1st Class)
         WESTBOROUGH,, MA,01581

 70640 MIRICK,OCONNELL,DEMALLIE&LOUGEE LLP, CHRISTINE E. DEVINE,(RE: BP PRUCENTER ACQUISITION       E-mail
       LLC), CDEVINE@MIRICKOCONNELL.COM
 70641   MIRICK,OCONNELL,DEMALLIE&LOUGEE LLP, CHRISTINE E. DEVINE,(RE: BP PRUCENTER ACQUISITION     Fax
         LLC),508.791.8502
         fax failed

 70643 MIRICK,OCONNELL,DEMALLIE&LOUGEE LLP, CHRISTINE E. DEVINE, CDEVINE@MIRICKOCONNELL.COM         E-mall

 70640   MIRICK,OCONNELL,DEMALLIE&LOUGEE LLP, KATE P. FOLEY,(RE: BP PRUCENTER ACQUISITION LLC),     E-mail
         KFOLEY@MIRICKOCONNELL.COM
70641    MIRICK,OCONNELL,DEMALLIE&LOUGEE LLP, KATE P. FOLEY.(RE: BP PRUCENTER ACQUISITION LLC),     Fax
         508.898.1502
         fax failed

70643 MIRICK,OCONNELL.DEMALLIE&LOUGEE LLP, KATE P. FOLEY, KFOLEY@MIRICKOCONNELL.COM                 E-mail

70644    MJC CONFECTIONS LLC,999 SOUTH OYSTER BAY ROAD, BUILDING #500, BETHPAGE, NY, 11714          US Mail(1st Class)

70644    MJC CONFECTIONS LLC.(RE:SGR FOR MJC), ATTN: MATTHEW SILBERSTEIN,999 SOUTH OYSTER BAY       US Mail(1st Class)
         ROAD,BUILDING 500, BETHPAGE, NY, 11714

70640    MORRIS JAMES LLP, BRYA KEILSON;ERIC MONZO:J WAXMAN,(RE: DEBTORS),                          E-mall
         EMONZO@MORRISJAMES.COM
70640    MORRIS JAMES LLP, BRYA KEILSON;ERIC MONZO:J WAXMAN,(RE: DEBTORS),                          E-mall
         BKEILSON@MORRISJAMES.COM
70640    MORRIS JAMES LLP, BRYA KEILSON;ERIC MONZO:J WAXMAN,(RE: DEBTORS),                          E-mall
         JWAXMAN@MORRISJAMES.COM
70644    OFFICE OF THE US TRUSTEE DELAWARE, ATTN: TIMOTHY FOX, CALEB BOGGS FEDERAL BUILDING,844     US Mail(1st Class)
         KING STREET,SUITE 2207, LOCKBOX 35, WILMINGTON, DE, 19801

70642    OFFICE OF THE US TRUSTEE DELAWARE,ATTN:TIMOTHY FOX,CALEB BOGGS FEDERAL BUILDING.844        US Mall(1st Class)
         KING ST,STE 2207, LOCKBOX 35, WILMINGTON, DE, 19801
70643 OLSHAN, ALUSTIGMAN@OLSHANLAW.COM                                                              E-mall

70644    OLSHAN, 1325 AVENUE OF THE AMERICAS, NEW YORK, NY, 10019                                   US Mail(1st Class)

70643 OLSHAN FROME WOLOSKY LLP, ADAM H. FRIEDMAN, AFRIEDMAN@OLSHANLAW.COM                           E-mall

70643 OLSHAN FROME WOLOSKY LLP, KYLE J. KOLB, KKOLB@OLSHANLAW.COM                                   E-mall

70643    OLSHAN FROME WOLOSKY LLP, THOMAS J FLEMING,TFLEMING@OLSHANLAW.COM                          E-mall

70640    PACHULSKI STANG ZIEHL & JONES LLP, JEFFREY N POMERANTZ;JAMES E O'NEILL,(RE: SFCC LOAN      E-mall
         INVESTORS, LLC), JPOMERANTZ@PSZJLAW.COM

70640 PACHULSKI STANG ZIEHL & JONES LLP, JEFFREY N POMERANTZ:JAMES E O'NEILL,(RE: SFCC LOAN         E-mall
      INVESTORS, LLC), JONEILL@PSZJLAW.COM
70640 POLSINELLI PC, BRENNA A. DOLPHIN, ESQ.,(RE: NORTHPARK PARTNERS, LP),                          E-mall
      BDOLPHIN@POLSINELLI.COM
70641    POLSINELLI PC,BRENNA A. DOLPHIN, ESQ.,(RE: NORTHPARK PARTNERS, LP),(302)252-0921           Fax

70640 POLSINELLI PC,JAMES H. BILLINGSLEY, ESQ.,(RE: NORTHPARK PARTNERS, LP),                        E-mall
      JBILLINGSLEY@POLSINELLI.COM
70641    POLSINELLI PC, JAMES H. BILLINGSLEY, ESQ.,(RE: NORTHPARK PARTNERS, LP),(214)397-0033       Fax

         fax failed

70640 POTTER ANDERSON & CORROON LLP. J RYAN, C SAMIS, R S MCNEILL,(RE: TROLLI GMBH AND              E-mail
      MEDERER U.S.A., INC), RMCNEILL@POTTERANDERSON.COM
70640 POTTER ANDERSON & CORROON LLP, J RYAN, C SAMIS, R S MCNEILL,(RE: TROLLI GMBH AND              E-mail
      MEDERER U.S.A., INC), JRYAN@POTTERANDERSON.COM
70640 POTTER ANDERSON & CORROON LLP, J RYAN, C SAMIS, R S MCNEILL,(RE: TROLLI GMBH AND              E-mail
      MEDERER U.S.A., INC), CSAMIS@POTTERANDERSON.COM




 Sugarfina



                                                                                                                         page 7of8
                               Case 19-11973-MFW          Doc 197       Filed 10/03/19        Page 8 of 8
Exhibit A - Sugarfina
Svc Lst Name and Address of Served Party                                                                  Mode of Service

 70641   POTTER ANDERSON & CORROON LLP, J RYAN, C SAMIS, R 8 MCNEILL,(RE: TROLL! GMBH AND                 Fax
         MEDERER U.S.A., INC),(302)658-1192
 70641   RIGHT CLICK, INC., BAIJU MEHTA,714-556-5995                                                      Fax

 70642   RIGHT CLICK. INC., BAIJU MEHTA,1221 E. DRYER ROAD,SUITE 225,SANTA ANA, CA,92705                  US Mail(1st Class)

 70642   SECRETARY OF STATE, DIVISION OF CORPORATIONS, FRANCHISE TAX, PO BOX 898, DOVER,DE, 19903         US Mail(1st Class)

 70642 SECURITIES & EXCHANGE COMMISSION,SECRETARY OF THE TREASURY,100 F STREET, NE,                       US Mail(1st Class)
       WASHINGTON, DC,20549

 70642 SECURITIES & EXCHANGE COMMISSION, ATTN: ANDREW CALAMARI, REGIONAL DIR, NEW YORK                    US Mail(1st Class)
       REGIONAL OFFICE, BROOKFIELD PLC 200 VESEY ST STE 400, NEW YORK, NY, 10281-1022

 70640 SFCC LOAN INVESTORS, LLC, ATTN: CHARLIE MONTS, CHARLIE@366DEVELOPMENT.COM                          E-maii

 70642   SFCC LOAN INVESTORS, LLC. ATTN: CHARLIE MONTS, 2148 JIMMY DURANTE BOULEVARD,,SUITE B, DEL US Mail(1st Class)
         MAR,CA, 92104

 70643 SGR FOR MJC,SCOTT@HAMPTONPOPCORN.COM                                                               E-maii

 70644 SGR FOR MJC,999 SOUTH OYSTER BAY ROAD,BETHPAGE, NY, 11714                                          US Mail(1st Class)

 70640 SHULMAN HODGES & BASTIAN LLP, ALAN J. FRIEDMAN:RYAN O'DEA, RODEA@SHBLLP.COM                        E-maii

 70640 SHULMAN HODGES & BASTIAN LLP. ALAN J. FRIEDMANiRYAN O'DEA, AFRIEDMAN@SHBLLP.COM                    E-maii

 70640 SIMON PROPERTY GROUP,INC., ATTN: RONALD M.TUCKER, ESQ., RTUCKER@SIMON.COM                          E-maii

 70641   SIMON PROPERTY GROUP,INC., ATTN: RONALD M.TUCKER, ESQ.,(317) 263-7901                            Fax
         fax failed

 70644 SULLIVAN HAZELTINE ALLINSON LLC, ELIHU E. ALLINSON III, 901 N. MARKET ST., STE 1300, WILMINGTON, US Mail(1st Class)
         DE, 19801

 70643 SULLIVAN HAZELTINE ALLINSON LLC. ELIHU E. ALLINSON III. ZALLINSON@SHA-LLC.COM                      E-maii

 70640 TERRAMAR CAPITAL LLC, ATTN: MARK CARMEL,JPHILLIPS@TERRAMARCAPITAL.COM                              E-maii

 70642 TERRAMAR CAPITAL LLC. ATTN: MARK CARMEL, 12100 WILSHIRE BLVD .STE 1750, LOS ANGELES,CA.            US Mail (1st Class)
         90025

 70644   THE TAUBMAN COMPANY, ANDREW S. CONWAY,ESQUIRE,200 EAST LONG LAKE ROAD,,SUITE 300,                US Mail(1st Class)
         BLOOMFIELD HILLS, Ml. 48304

 70640 THE TAUBMAN COMPANY. ANDREW S. CONWAY,ESQUIRE.(RE:TAUBMAN LANDLORDS),                              E-mali
       ACONWAY@TAUBMAN.COM
 70641   THE TAUBMAN COMPANY,ANDREW S. CONWAY, ESQUIRE.(RE:TAUBMAN LANDLORDS),(248) 258-7481              Fax

 70643 THE TAUBMAN COMPANY,ANDREW S. CONWAY,ESQUIRE, ACONWAY@TAUBMAN.COM                                  E-maii

 70640 THE TAUNT LAW FIRM, PLLC, ERIKA D. HART, ESQ.,(RE: TROLLI GMBH AND MEDERER U.S.A., INC),           E-mail
       EHART@TAUNTLAW.COM
 70640 YOUNG CONAWAY STARGATT & TAYLOR LLP, M. BLAKE CLEARY;ANDREW L. MAGAZINER,(RE: CANDY                E-mail
       CUBE HOLDINGS, LLC), BANKFILINGS@YCST.COM
 70640   YOUNG CONAWAY STARGATT & TAYLOR LLP, M. BLAKE CLEARY:ANDREW L. MAGAZINER,(RE: CANDY              E-mail
         CUBE HOLDINGS, LLC), MBCLEARY@YCST.COM
 70640   YOUNG CONAWAY STARGATT & TAYLOR LLP, M. BLAKE CLEARY:ANDREW L. MAGAZINER.(RE: CANDY              E-mali
         CUBE HOLDINGS, LLC), AMAGAZINER@YCST.COM
 70641   YOUNG CONAWAY STARGATT & TAYLOR LLP, M. BLAKE CLEARY:ANDREW L. MAGAZINER,(RE: CANDY              Fax
         CUBE HOLDINGS. LLC),(302)571-1253

Subtotal for this group: 144




 Sugarfina



                                                                                                                                page 8 of8
